1

2

3

4

5

6    IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF
     WASHINGTON AT SEATTLE
7
     AQUARIAN FOUNDATION, a nonprofit Corporation
8
     Pursuant to the laws of the state of Washington
9           Plaintiff,
                                                                 No.2:19-cv-01879 RSM
10   Vs.                                                                ORDER ON
                                                                 MOTION, MEMORANDUM
11                                                               FOR GOOD CAUSE TO
     BRUCE KIMBERLY LOWNDES aka Sankacharya
12   Sunkara, aka Reverend ANN SWERMAN BORN, aka                         EXTEND DATES
     HigherSpiritualism; CHERI                                           IN 12/13/19 ORDER
13   LOWNDES, his wife; MATTHEW
     LOWNDES, their son, and JANE DOE LOWNDES, his
14
     wife; MARK LOWNDES, their son, and JANE DOE
15   LOWNDES, his wife; PHILOSOPHY RESEARCH
     CENTER, an organization owned and/or controlled by
16   the above-named defendants, or any of them; MARK
     LOWNDES, dba CALAVERA PRODUCTIONS, a
17   Partnership registered in Australia; MARGARET
     KVESIC, dba CALAVERA PRODUCTIONS, a
18   Partnership registered in Australia;
     www.higherspiritualism.org, www.pr.org.au,
19   www.hispirit.org,
     vimeo.com/search?q=higherspiritualism, websites owned
20
     or controlled by or alter- ego’s of the above-named
21
     Defendants or any of them;
     ALLEN M. JENNE, and ANNE S. JENNE, his wife;
22   LYNEA S. WEATHERLY; DARYL
     WARDENAAR and his business DPWTECH
23   COMPUTER SOLUTIONS; as to any married
     Defendants, And the MARITAL COMMUNITY
24   thereof; and                                          |
     MOTION, MEMO, Good Cause to extend
25
     Time for initial status reportPage 1 of 3

                                                        Law Offices of Jean Schiedler-
                                                               Brown and Assoc.,P.S.
                                                           606 Post Ave., Suite 101
                                                                Seattle, WA   98104
                                                          (206) 223-1888 Fax 622-4911
1    JOHN/JANE DOE # 1-100                              |
           DEFENDANTS                                   |
2
     __________________________________________________
3
     This matter having come before the Court on Motion of Plaintiff to change the dates for the initial
4
     disclosures, conference, and joint status report for Good cause, and the Court having considered the
5
     records and files herein and the Motion and memorandum and declaration in support of this motion,
6
     and no other parties having appeared,
7
     FINDS There is good cause to change the subject time schedules.
8
     Wherefore it is ORDERED;
9

10    Requests that dates in the Court’s 12/13/19 Order be changed to:

11   Deadline for FRCP 26 (f) Conference: March 30, 2020

12   Initial Disclosures per FRCP 26 (a) (1) April 8, 2020

13   Joint Status Report and Discovery Plan per FRCP 16(f), LCR 26 (f): April 20, 2020.
14          All other parts of the Order shall remain the same.
15
     FACTS: This case was filed on November 19, 2019. Dckt 1. Among the numerous defendants, the
16
     majority are located in Australia. Requests for waiver per FRCP 4 (d) (3) were mailed November
17
     26, 2019. Defendants in Australia have 60 days in which to respond to the request for waiver, and if
18
     they waive service they are allowed another 30 days to answer/appear. If the 60 days expire and
19
     they must be served, it is estimated that service of process will require 30 days. This time frame
20
     takes us to February 26. Once served, defendants have 21 days to answer, (FRCP 12(a) 1), until
21
     about March 21. Counsel must confer 21 days prior to the Joint Status Report.
22

23      These time frames are minimal, as the number of defendants and the delays in communications

24   because of distance and time zones are often unavoidable. Thus, the proposed dates are reasonable.
     MOTION, MEMO, Good Cause to extend
25
     Time for initial status reportPage 2 of 3

                                                                  Law Offices of Jean Schiedler-
                                                                      Brown and Assoc.,P.S.
                                                                     606 Post Ave., Suite 101
                                                                         Seattle, WA   98104
                                                                   (206) 223-1888 Fax 622-4911
1           DATED THIS __13th __ DAY OF ___December___, 2019.
2
                          LAW OFFICES OF JEAN
                          SCHIEDLER-BROWN & ASSOC.
3
                          /s/Jean Schiedler-Brown
4
                          JEAN SCHIEDLER-BROWN
5                         ATTORNEY FOR PLAINTIFF
                           WSBA # 7753
6
     Dated this 30 Day of December 2019.
7

8                                          A
                                           RICARDO S. MARTINEZ
9
                                           CHIEF UNITED STATES DISTRICT JUDGE
10
     PRESENTED BY:
11   LAW OFFICES OF JEAN
     SCHIEDLER-BROWN & ASSOC.
12
      JEAN SCHIEDLER-BROWN
13    ATTORNEY FOR PLAINTIFF
       WSBA # 7753
14

15

16

17

18

19

20

21

22

23

24
     MOTION, MEMO, Good Cause to extend
25
     Time for initial status reportPage 3 of 3

                                                       Law Offices of Jean Schiedler-
                                                           Brown and Assoc.,P.S.
                                                          606 Post Ave., Suite 101
                                                             Seattle, WA   98104
                                                        (206) 223-1888 Fax 622-4911
